297 S.W.3d 150 (2009)
Celina Marie FELIX, Appellant-Respondent,
v.
Jeffrey Allen SALLAZ, Respondent-Appellant.
Nos. WD 69928, WD 69941.
Missouri Court of Appeals, Western District.
November 17, 2009.
James E. Switzer, for Appellant-Respondent.
Kenneth C. Hensley, for Respondent-Appellant.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Celina Felix appeals and Jeffrey Sallaz cross-appeals from the judgment of the trial court denying their motions to modify maintenance received by Ms. Felix. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).